DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,091,889, alone. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent contains the limitation “to communicate location information to a computer to facilitate tracking”.  The patent does not explicitly recite “to a remotely located computer”.  However, it is obvious that the spike tracker (which is disposed on the spike) would communicate location information to a remotely located computer; a spike tracker would be useless if it communicated location information to a computer located on itself since it is attached to the fleeing vehicle and would therefore not be accessible to police officers attempting to track the fleeing vehicle.
Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,091,889, alone. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent contains the .
Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,091,889, alone. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent contains the limitation “to communicate location information to a computer to facilitate tracking”.  The patent does not explicitly recite “to a remotely located computer”.  However, it is obvious that the spike tracker (which is disposed on the spike) would communicate location information to a remotely located computer; a spike tracker would be useless if it communicated location information to a computer located on itself since it is attached to the fleeing vehicle and would therefore not be accessible to police officers attempting to track the fleeing vehicle.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,091,889. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent includes all of the limitations of claim 30 of the instant application.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,091,889. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the patent includes all of the limitations of claim 30 of the instant application.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,091,889, alone. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent contains the limitation “to communicate location information to a computer to facilitate tracking”.  The patent does not explicitly recite “to a remotely located computer”.  However, it is obvious that the spike tracker (which is disposed on the spike) would communicate location information to a remotely located computer; a spike tracker would be useless if it communicated location information to a computer located on itself since it is attached to the fleeing vehicle and would therefore not be accessible to police officers attempting to track the fleeing vehicle.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 30 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reisman, US 5,322,385.
Regarding claim 30, Reisman teaches a spike strip comprising: 
a housing (10); 
a plurality of spikes (12) disposed in the housing and configured to puncture a tire of a vehicle driving over the spike strip; and 
a light (24; flashing or warning lights) disposed on a side of the housing that is configured to face oncoming traffic.

Claims 30 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bissell, US 5,498,102.
Regarding claim 30, Bissell teaches a spike strip comprising: 
a housing (shown in Figure 1); 
a plurality of spikes (14) disposed in the housing and configured to puncture a tire of a vehicle driving over the spike strip; and 
a light (22) disposed on a side of the housing (top side) that is configured to face oncoming traffic.
Regarding claim 33, Bissell further discloses that the spikes are configured to transition between an undeployed configuration and a deployed configuration, and the light is configured to change states or colors based on the spikes transitioning between the undeployed configuration and the deployed configuration (red light turns on when spikes are raised, light turns off when spikes are lowered; Bissell’s column 4 lines 20-24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 19, 21-22, 24-26, 29, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Bissell, US 5,498,102 in view of Fischbach, US 6,246,323 B1.
Regarding claim 16, Bissell teaches a spike strip comprising:
a housing (shown in Figure 1); and

While Bissell fails to disclose a plurality of spike trackers, Fischbach teaches a system for tagging and tracking a fleeing vehicle using a tracker that emits a tracking signal which is received by a receiving device and appears on an image on a monitor within the pursuit vehicle (Abstract).  In view of Bissell disclosing the spike strip to target a fleeing vehicle in which the spikes dislodge and remain in the tires of the fleeing vehicle, it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to have a spike tracker in view of Fischbach’s disclosure to be able to track the fleeing vehicle in case the vehicle does not stop immediately.  The resulting combination includes the spike trackers being configured to communicate location information to a remotely located computer to facilitate tracking the vehicle having the punctured tire.
Regarding claim 17, the resulting combination includes the spikes being disposed on the spike trackers.
Regarding claim 19, in view of Bissell explicitly disclosing that the spikes are closely placed together in a single line such that both front tires of a fleeing vehicle crossing the spike strip are impaled by numerous spikes and the spikes are separated from the housing and remain in the fleeing vehicle’s tires (column 4 lines 28-33) and the resulting combination including the spikes being attached to the spike trackers, the resulting combination includes the spike trackers being separably coupled to the housing and spaced apart from each other along a length of housing by a distance that is less than a width of the tire of the vehicle.
Regarding claim 21, since Fischbach discloses that the tracker emits a tracking signal which represents the location of the fleeing vehicle (Abstract), the resulting combination includes the spike trackers including active trackers.
Regarding claim 22, the Examiner takes Official Notice that passive trackers are old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the spike trackers of the resulting combination to be passive trackers based on the user’s preference.  The inclusion of both claims 21 and 22 prove a lack in criticality of the type of tracker.
Regarding claim 24, the resulting combination includes the spike trackers communicating the location information to a remote computer.  While the resulting combination fails to disclose the use of a flying drone, the Examiner takes Official Notice that using a flying drone as part of tracking is old and well-known.  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to have the spike trackers communicate the location information to a flying drone based on design choice.
Regarding claim 25, the resulting combination includes a light disposed on the housing (Bissell’s 22).
Regarding claim 26, the resulting combination includes the light being disposed on a side of the housing (top side) that is configured to face oncoming traffic (Bissell’s Figure 1).
Regarding claim 29, the resulting combination includes the limitations since Bissell explicitly discloses that the spikes are configured to transition between an undeployed configuration and a deployed configuration, and the light is configured to change states or colors based on the spikes transitioning between the undeployed configuration and the deployed configuration (red light turns on when spikes are raised, light turns off when spikes are lowered; Bissell’s column 4 lines 20-24).
Regarding claim 34, while Bissell fails to disclose a plurality of spike trackers, Fischbach teaches a system for tagging and tracking a fleeing vehicle using a tracker that emits a tracking signal which is received by a receiving device and appears on an image on a monitor within the pursuit vehicle (Abstract).  In view of Bissell disclosing the spike strip to target a fleeing vehicle in which the spikes dislodge and remain in the tires of the fleeing vehicle, it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to have a spike tracker in view of Fischbach’s disclosure to be able to track the fleeing vehicle in case the vehicle does not stop immediately.  The resulting combination includes the spikes being disposed on the spike trackers and the spike trackers being configured to communicate location information to a remotely located computer to facilitate tracking the vehicle having the punctured tire.
Regarding claim 35, while Bissell fails to disclose a plurality of spike trackers, Fischbach teaches a system for tagging and tracking a fleeing vehicle using a tracker that emits a tracking signal which is received by a receiving device and appears on an image on a monitor within the pursuit vehicle (Abstract).  In view of Bissell disclosing the spike strip to target a fleeing vehicle in which the spikes dislodge and remain in the tires of the fleeing vehicle, it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to have a spike tracker in view of Fischbach’s disclosure to be able to track the fleeing vehicle in case the vehicle does not stop immediately.  Bissell further discloses that spikes are closely spaced together in a single line so that both front tires crossing over the spike strip will be impaled by numerous spikes and that the spikes dislodge from the housing and remain in the fleeing vehicle’s tires (column 4 lines 28-33).  In view of the resulting combination, since the spikes are attached to the spike trackers, the spike trackers are separably coupled to the housing and spaced apart from each other along a length of housing by a distance that is less than a width of the tire of the vehicle.  The resulting combination includes the spikes being disposed on the spike trackers and the spike trackers being configured to communicate location information to a remotely located computer to facilitate tracking the vehicle having the punctured tire.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bissell in view of Fischbach as applied to claim 16 above, further in view of KR 100955309 B1 (hereinafter will be referred to as KR ‘309).
Regarding claim 20, while the resulting combination fails to disclose a spike platform disposed in the housing, the spike platform configured to elevate and lower relative to the housing, KR ‘309 teaches a spike strip and discloses that the spikes are disposed on a spike platform disposed in a housing, the spike platform configured to elevate and lower relative to the housing (Figures 3-4).  it would have been obvious to one of ordinary skill in the art to modify Bissell’s spikes to be disposed on a spike platform to elevate and lower relative to the housing in view of KR ‘309’s disclosure as an alternate way to raise and lower the spikes.  The resulting combination includes the spike trackers (which are attached to the spikes) being separably disposed on the platform since Bissell teaches that the spikes dislodge to remain in the fleeing vehicle’s tires (Bissell’s column 4 lines 31-33).

Allowable Subject Matter
Claims 18, 23, 27-28, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.  KR 100955309 B1 teaches rows of red and green lights warning lights. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671